81974: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-36624: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81974


Short Caption:PLATTE RIVER INS. CO. VS. JACKSONCourt:Supreme Court


Lower Court Case(s):Douglas Co. - Ninth Judicial District - CV00197Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:10/23/2020 / Wasick, DavidSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:10/15/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantPlatte River Insurance CompanyPeter Dubowsky
							(Dubowsky Law Office, Chtd.)
						


RespondentLance A. JacksonMichael G. Millward
							(Millward Law, Ltd.)
						


RespondentSusan JacksonMichael G. Millward
							(Millward Law, Ltd.)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/18/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/21/2020Filing FeeFiling Fee Due.  To be forwarded by district court.  (SC)


10/21/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)  (SC)20-38568




10/21/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.  (SC)20-38631




10/23/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: David Wasick. (SC).20-38905




10/23/2020Filing FeeFiling Fee Paid. $250.00 from Dubowsky Law Office - check no. 17683.  (SC)


10/29/2020Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)20-39638




10/29/2020Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge for Docketing Statement. (SC)20-39707




11/09/2020Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)20-40840




11/24/2020Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)20-42872




11/25/2020Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)20-43106




11/30/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 9/4/20. To Court Reporter: Ninth District Court Reporter. (REJECTED PER NOTICE FILED ON 11/30/20) (SC)


11/30/2020Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)20-43326




11/30/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 9/4/20  To Court Reporter: Unknown. (SC)20-43390




12/01/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 9/4/20  To Court Reporter: Unknown. (SC)20-43401




12/07/2020Order/ProceduralFiled Order to Show Cause. Appellant shall have 30  days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondents may file any reply within 14 days from the date that appellant's response is served. Briefing is suspended. (SC)20-44344




01/07/2021MotionFiled Appellant's Response to Order to Show Cause. (REJECTED PER NOTICED FILED ON 1/7/21) (SC)


01/07/2021Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)21-00426




01/07/2021MotionFiled Appellant's Motion to Extend Time (Response to OSC). (SC)21-00480




01/21/2021Order/ProceduralFiled Order Granting Motion. Appellant's motion for an extension of time to file a response to this court's order to show cause is granted. NRAP 26(b). The clerk of this court shall detach the response from the motion and shall file it separately. Respondents shall have 14 days from the date of this order to file any reply to the response. (SC)21-01751




01/21/2021MotionFiled Appellant's Response to Order to Show Cause. (DETACHED AND FILED PER 1/21/21 ORDER). (SC)21-01754




02/08/2021Order/ProceduralFiled Order Reinstating Briefing.  Appellant's Opening Brief and Appendix due:  60 days.  (SC)21-03708




02/19/2021TranscriptFiled Notice from Court Reporter.  Michel Loomis stating that the requested transcripts were delivered.  Dates of transcripts: 9/4/20. (SC)21-04967




03/24/2021BriefFiled Appellant's Opening Brief. (REJECTED PER NOTICED ISSUED ON 3/24/21) (SC)


03/24/2021Notice/OutgoingIssued Notice of Deficient Opening Brief and Appendix. Corrected documents due: 5 days. (SC)21-08424




03/24/2021AppendixFiled Appellant's Appendix. Vol. 1. (SC)21-08439




03/24/2021BriefFiled Appellant's Opening Brief. (SC)21-08447




03/24/2021AppendixFiled Appellant's Index to Appendix. (SC)21-08448




05/03/2021Order/ProceduralFiled Order to File Document.  Respondents shall, within 7 days from the date of this order, file and serve the answering brief.  (SC)21-12618




05/10/2021BriefFiled Respondents' Answering Brief. (SC)21-13368




05/24/2021BriefFiled Appellant's Reply Brief (REJECTED PER NOTICE ISSUED 05/24/21).  (SC)


05/24/2021Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days.21-14853




05/25/2021BriefFiled Appellant's Reply Brief. (SC)21-14888




05/25/2021Case Status UpdateBriefing Completed/To Screening. (SC)


10/15/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.   (SC)21-29693




12/23/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Cadish/Pickering/Herndon. Author: Cadish, J. Majority: Cadish/Pickering/Herndon. 137 Nev. Adv. Opn. No. 82. NNP21-EC/KP/DH. (SC).21-36624





Combined Case View